                         Case: 20-13664               Doc: 4-1      Filed: 11/17/20          Page: 1 of 6


I. CASH FLOW                                                 11/16/2020       11/23/2020         11/30/2020   12/7/2020
                                                             Pre-petition     Pre-petition
                                                                 Accruals       Critical


Cash Receipts
Gas & Oil Sales net of Production Taxes and deducts                    -           17,500           279,998      52,500
MSA Fee Income                                                     229,167                          229,167

  Total Cash Receipts                                             229,167          17,500           509,165      52,500

Cash Disbursements
Total Payroll
Payroll - Gross                                                                                     141,750




Payroll - Employer Taxes                                                                              8,250
Benefits                                                                                             14,175
Health Insurance                                                                                      7,500
Worker's Comp Insurance                                                                                 718

Insurance Property                                                                                      604
Insurance GL and Other                                                                                  949




Expenses


Lease Operating Expenses                                            45,000         45,000            45,000      45,000




IT & Telecom                                                                                         15,000

General & Administrative
Rent                                                                                                 50,000

Professional Fees
Contract Labor                                                                                       55,000
Office Expense                                                          500            500              500          500

Other G&A                                                                                             5,000

  Total Operating Disbursements                                     45,500         45,500           344,446      45,500

Net Operating Cash Flow
                         Case: 20-13664   Doc: 4-1    Filed: 11/17/20   Page: 2 of 6


  Capital Expenditures




  Debtor's Accountants
  Debtor's Council




  Net Cash Flow                                      183,667      (28,000)    164,719       7,000




II. CASH BALANCE


Beginning Bank Balance                               359,529      353,244     325,244     489,963
Trustee Account
Pre-petition Accounts
  Add: Net Cash Flow                                 183,667      (28,000)    164,719       7,000

Ending Bank Balance                                  543,196      325,244     489,963     496,962

  Less: Outstanding Checks                           (189,952)        -            -          -
  Less: Reserves                                      (60,967)    (60,967)     (60,967)   (60,967)

Net Balance                                          292,277      264,276     428,995     435,995
               Case: 20-13664          Doc: 4-1      Filed: 11/17/20     Page: 3 of 6


12/14/2020   12/21/2020   12/28/2020        1/4/2021        1/11/2021      1/18/2021    1/25/2021




       -         17,290      276,645              51,871          -                -       17,090
   229,167                   229,167                          229,167                     229,167

   229,167       17,290      505,812              51,871      229,167              -      246,257




   141,750                   141,750                          141,750                     141,750




     8,250                     8,250                            8,250                       8,250
    14,175                    14,175                           14,175                      14,175
     7,500                     7,500                            7,500                       7,500
                                 718                                                          718

                                  604                                                          604
                                  949                                                          949




    45,000       45,000       45,000              45,000       45,000         45,000       45,000




                              15,000                                                       15,000


                              50,000                                                       50,000


                              55,000                                                       55,000
       500          500          500                500            500            500         500

                               5,000                                                         5,000

   217,175       45,500      344,446              45,500      217,175         45,500      344,446
           Case: 20-13664   Doc: 4-1     Filed: 11/17/20     Page: 4 of 6




 11,992    (28,210)   161,366          6,371       11,992        (45,500)   (98,189)




496,962    508,954    480,744      642,111        648,482       660,473     614,973


 11,992    (28,210)   161,366          6,371       11,992        (45,500)   (98,189)

508,954    480,744    642,111      648,482        660,473       614,973     516,784

    -          -           -           -              -              -          -
(60,967)   (60,967)    (60,967)    (60,967)       (60,967)       (60,967)   (60,967)

447,987    419,777    581,143      587,514        599,506       554,006     455,817
              Case: 20-13664       Doc: 4-1   Filed: 11/17/20   Page: 5 of 6


2/1/2021     2/8/2021      Total




  273,438       51,270    1,037,603
                          1,375,000

 273,438        51,270    2,412,603




                           708,750




                            41,250
                            70,875
                            37,500
                             2,154

                              1,812
                              2,847




   45,000       45,000     585,000




                            45,000


                           150,000


                           165,000
       500          500      6,500

                            15,000

   45,500       45,500    1,831,688
           Case: 20-13664   Doc: 4-1   Filed: 11/17/20   Page: 6 of 6




227,938      5,770    580,915




516,784    744,722    359,529


227,938      5,770    580,915

744,722    750,492    940,444

    -          -           -
(60,967)   (60,967)    (60,967)

683,755    689,525    879,476
